Citation Nr: 0906806	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  08-00 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in response to the October 2006 rating 
decision, the Veteran's representative submitted a medical 
opinion in December 2006 and asked that it be treated as new 
and material evidence.  In an April 2007 rating decision, the 
RO considered this evidence to reopen and deny the Veteran's 
claim.  The Board finds that the Veteran's December 2006 
submission may reasonably be construed as a Notice of 
Disagreement (NOD) with the October 2006 rating decision 
rather than as a claim to reopen.  An NOD is a statement that 
can be reasonably construed to express disagreement with a 
decision made.  38 C.F.R. § 20.201.  As the representative's 
statement specifically disagreed with the denial of the 
Veteran's claim, the December 2006 statement may be construed 
as an NOD with the October 2006 rating decision and the 
appeal before the Board is from an original claim denying 
service connection, and not from a subsequent claim to 
reopen.  Notably, the Veteran is not prejudiced by this 
interpretation of his claim, as it is more favorable to him.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Tinnitus was not manifested in service and is not shown to be 
related to the Veteran's military service, including as due 
to combat noise trauma therein; a preponderance of the 
evidence is against a finding that the veteran's current 
tinnitus is related to his military service.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 159(b)(1)(including, as amended May 30, 2008, 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice requirements of the VCAA 
apply to all 5 elements of a service connection claim, 
including the rating assigned and the effective date of the 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  By VCAA letter of July 
2006, the Veteran was informed of the evidence and 
information necessary to substantiate the claim, determine 
the disability rating, and assign an effective date; the 
evidence VA was responsible for providing; and the evidence 
he was responsible for providing.  This notice was issued 
prior to the RO determination in October 2006 denying service 
connection for tinnitus.  He has had ample opportunity to 
respond or supplement the record, and is not prejudiced by 
any technical notice deficiency (including in timing) that 
may have occurred earlier in the process.

The Veteran's service treatment records (STRs) are associated 
with his claim file, and pertinent post-service treatment 
records have been secured.  The RO arranged for a VA 
examination in September 2006.  The Veteran has not 
identified any evidence that remains outstanding.  VA's duty 
to assist is also met.  Accordingly, the Board will address 
the merits of the claim.

B.	Factual Background

The Veteran's DD Form 214 shows that he served in the U. S. 
Navy and received the Asiatic-Pacific Campaign Medal with 4 
stars and the Philippine Liberation Ribbon with 1 star.

The Veteran's STRs are silent for reports, complaints, 
treatment, or diagnoses relating to tinnitus.  No pertinent 
complaints, defects, or abnormalities were noted on June 1946 
service separation examination; clinical evaluation of the 
ears was normal.  

VA outpatient treatment records from June 2006 note a 
referral to audiology at a San Francisco VA medical facility 
related to possible noise exposure while in service.  The VA 
records contain no mention of complaints of tinnitus.  

A July 2006 private audiology evaluation note from 
audiologist L.A.D., M.A., indicates that the Veteran was 
experiencing hearing difficulties, including tinnitus and 
intolerance to sudden loud noises.  The Veteran related his 
hearing difficulties to constant exposure to loud noises 
during his military service in 1944 and 1945, noting that his 
duties in service included being an ammunition loader for a 
40mm gun mount.  He indicated that throughout his time in 
service he never wore ear protection; although such was once 
provided to him, it was not replaced after it was lost.  The 
Veteran reported he had no significant noise exposure after 
his separation from service, his subsequent careers being 
college professor and wax sculptor.  In a subsequent July 
2006 audiology evaluation note, L.A.D. opined that the 
Veteran's tinnitus was attributable to his noise exposure in 
service.  

On September 2006 VA audiological evaluation, the Veteran's 
medical records were reviewed.  He related that he had first 
noted tinnitus 2 years prior.  The tinnitus was bilateral, 
although louder on the left side, and was described as a 
constant buzzing, "sound[ing] like a thousand crickets in a 
forest."  The examiner opined the Veteran's tinnitus was 
"NOT at least as likely as not the result of his military 
noise exposure" because it had been present for only two 
years, and the Veteran had exited the service in 1946.

The Veteran's December 2007 formal appeal questions the 
responsiveness of the December 2007 Statement of the Case to 
his appeal, specifically arguing that a July 2006 letter by 
audiologist L.A.D. expressly relates his tinnitus to his 
combat noise exposure.  

C.	Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

In the case of a Veteran who engaged in combat with the enemy 
in active service during a period of war, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
38 U.S.C.A. § 1154(b) does not create a presumption of 
service connection for a combat veteran's alleged disability; 
the appellant is still required to meet the evidentiary 
burden as to service connection, such as whether there is a 
current disability or whether there is a nexus to service, 
both of which require competent medical evidence.  Collette 
v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

When there is an approximate balance between positive and 
negative evidence on a material issue in contention, the 
benefit of the doubt in resolving each such issue must be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  VA is responsible for determining, in light of all 
the evidence presented, whether that evidence supports the 
claim, or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is not in dispute that the veteran has tinnitus as this 
disability has been noted in post-service treatment records 
and on VA audiological evaluation.  The Veteran likely 
engaged in combat with the enemy in WWII, as denoted by his 
receipt of the Asiatic-Pacific Campaign Medal with 4 stars, 
and in accordance with 38 U.S.C.A. § 1154(b) his exposure to 
combat noise trauma is conceded.  
However, nothing in his service treatment records reflects he 
had tinnitus in service or suggests that such disability is 
inherently combat noise trauma related.  Consequently, to 
substantiate his claim of service connection for tinnitus, 
the evidence must show that there is a nexus between the 
tinnitus and the Veteran's acknowledged exposure to combat 
noise trauma in service. 

The record includes both medical evidence that tends to 
support the Veteran's claim and medical evidence that is 
against his claim.  Evidence tending to support his claim 
includes July 2006 letters from audiologist L.A.D., M.A.  
Evidence against his claim includes the September 2006 VA 
examination report.  When evaluating these opinions, the 
Board must analyze the credibility and probative value of the 
evidence, account for evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for rejecting 
any evidence favorable to the Veteran.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 
Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The earlier submission by private audiologist L.A.D., M.A., 
notes the Veteran's complaints of tinnitus, and mentions his 
history of combat noise exposure.  However, it does not 
identify the date of onset of tinnitus, nor does it 
specifically relate the Veteran's tinnitus to his military 
service.  Consequently, it has little probative value in the 
matter of a nexus between the Veteran' tinnitus and his 
service.  Although the second submission by L.A.D. in July 
2006 does relate the Veteran's tinnitus to his military 
service, it does not provide an adequate explanation of the 
rationale for the opinion.  Specifically, it does not account 
for the lengthy time lapse (nearly 60 years) between the 
Veteran's service and the onset of his tinnitus.  
Consequently, it has limited probative value.

The September 2006 VA examination report contains more 
detailed information regarding the Veteran's tinnitus.  The 
examiner noted that the Veteran first observed tinnitus 
symptoms two years prior to the examination, in 2004.  He 
also noted that the Veteran was separated from service in 
1946, and opined that because of this nearly 60 year 
interval, it was unlikely that the tinnitus was attributable 
to noise exposure in service.  Significantly, evidence of a 
prolonged period of time between military service and the 
onset of a medical condition for which service connection is 
sought, is of itself a evidence weighing against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

Greater weight may be placed on one physician's opinion over 
another's depending on factors such as reasoning employed by 
the physicians, and whether or not and to what extent they 
review prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  In weighing the respective 
medical opinions, the Board finds that the September 2006 VA 
examiner's opinion reflects a more complete review of all 
medical evidence of record and is supported by more detailed 
findings and rationale.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007).  Accordingly, the Board finds that it has more 
probative value than that of  L.A.D., and is persuasive of a 
conclusion that the Veteran's tinnitus is not the result of 
combat noise exposure during his military service of June 
1944 to June 1946.

The Veteran's own opinion in the matter of a nexus between 
his tinnitus and his exposure to combat noise trauma in 
service is not probative evidence.  When the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical evidence do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim.  
Accordingly, the claim must be denied.  


ORDER

Service connection for tinnitus is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


